 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 1 of 28 PageID #:1226



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


THE UNITED STATES OF AMERICA
ex rel. JEFFREY HUBERT; THE
STATE OF ILLINOIS ex rel.
JEFFREY HUBERT,

                     Plaintiffs,

           v.                                    Case No. 16 C 4336

THE BOARD OF EDUCATION OF                    Judge Harry D. Leinenweber
THE CITY OF CHICAGO, a
Municipal Corporation, et
al.,

                     Defendants.

                      MEMORANDUM OPINION AND ORDER

      Defendants Chicago School Transit, Inc., Illinois Student

Transportation, Inc., Caravan School Bus Company, Illinois Central

School Bus, Inc., First Student, Inc., Falcon Transportation,

Inc., Alltown Bus Service, Inc., Latino Express, Inc., United Quick

Transportation, Inc., A.M. Bus Company, and the Board of Education

of the City of Chicago (collectively “Defendants”) each file a

Motion to Dismiss Plaintiff-Relator Jeffrey Hubert’s Third Amended

Complaint (“Complaint”). (Dkt. No. 99.)             For the reasons stated

herein, Defendants’ Motions (Dkt. Nos. 113, 115, 116, 117, 119,

121, 123, 124, 126, 132) are granted, and Plaintiff’s Complaint is

dismissed with prejudice.
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 2 of 28 PageID #:1227



                                I.    BACKGROUND

      This   case     arises   from   an     alleged   Medicaid   reimbursement

scheme to defraud the State of Illinois and the United States

(collectively the “Government”).                  The specific details of the

scheme   will    be   discussed      at    relevant    points   throughout   this

opinion, but for now the Court provides a brief overview.

      From January 2013 to February 2015, Plaintiff-Relator Jeffrey

Hubert served as the Director for Student Transportation Services

(“STS”), an arm of the Chicago Public Schools system (“CPS”).

(Third Amend. Compl. (“Compl.”) ¶ 6, Dkt. No. 99.)                  During that

time, Hubert allegedly uncovered evidence of widespread fraudulent

practices by numerous yellow bus companies (the “Vendors”) with

which the Board of Education of the City of Chicago (the “Board”)

contracts to provide services to special needs students within

CPS. (Compl. ¶ 1.)        Apparently, the Vendors colluded on contract

prices for their services during the competitive bidding process.

Based on those prices, the Vendors then submitted false invoices

to the Board which included charges for so-called “ghost buses”—

bus   services   never    actually        rendered—and    for   “ghost   riders”—

students who never actually rode the bus. (Compl. ¶¶ 1, 36-38, 77,

79, 92.)     The Vendors employed several tactics to ensure their

scheme went undetected; most notably, concealing newly developed

bus routes that deviated from the Board’s predetermined ones and


                                          - 2 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 3 of 28 PageID #:1228



tampering with the Board’s GPS tracking system used to corroborate

invoices with services provided. (Compl. ¶¶ 57, 60, 63, 66-69.)

And yet, the Board nevertheless knew the invoices were false and

relied on them anyway to support their reimbursement claims to the

Government. (Compl. ¶ 77.)        In other words, and in sum, the Board

enabled a handful of vendors to overcharge for their school bus

services   by   submitting      false    claims   to    Medicaid    for    partial

reimbursement.        These findings led Hubert to bring this qui tam

action.

     On the Government’s behalf, Hubert seeks to recover damages

and civil penalties under the False Claims Act (“FCA”), 31 U.S.C.

§ 3729 et seq., and the Illinois False Claims Act (“IFCA”), 740

ILCS 175/1      et     seq.,    for      Defendants’      alleged    fraudulent

reimbursement        scheme.   (Compl.    ¶ 2.)        Hubert   presents    three

theories in asserting Defendants violated the FCA:               (1) Defendants

participated in a bid-rigging scheme; (2) the Vendors submitted

false or misleading invoices to the Board, which the Board then

used to submit false claims to the Government; and (3) Defendants

illegally induced the Government to reimburse false claims. (See

generally Compl.)         All three will be discussed when necessary

throughout this opinion.

     The Board and ten of the Vendors—Chicago School Transit, Inc.,

Illinois Student Transportation, Inc., Caravan School Bus Company,


                                      - 3 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 4 of 28 PageID #:1229



Illinois Central School Bus, Inc., First Student, Inc., Falcon

Transportation, Inc., Alltown Bus Service, Inc., Latino Express,

Inc., United Quick Transportation, Inc., and A.M. Bus Company—move

individually to dismiss Hubert’s Complaint for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6).                    Defendants

argue that Hubert’s Complaint fails to satisfy the particularity

requirement of Federal Rule of Civil Procedure 9(b) both generally

and individually as against the Board and each of the Vendors.

Because the separate Motions overlap and pertain to the same

issues, the Court will consider them all together.

                                 II.   ANALYSIS

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, if accepted as true, to ‘state a claim

to relief that is plausible on its face.’”                 Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544 (2007)).      We “must accept as true all of the allegations

contained in the complaint” that are not legal conclusions. Id.

“Threadbare     recitals   of    the    elements      of    a   cause    of   action,

supported by mere conclusory statements, do not suffice.” Id.

     Claims of fraud, however, must be pled under a heightened

pleading standard, which requires stating with particularity the

circumstances constituting fraud.              FED. R. CIV. P. 9(b); Toulon v.

Cont’l   Cas.    Co.,   877     F.3d   725,     734   (7th      Cir.    2017).   This


                                       - 4 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 5 of 28 PageID #:1230



“ordinarily requires describing the who, what, when, where, and

how of the fraud.”         Camasta v. Jos. A. Bank Clothiers, Inc., 761

F.3d 732, 736-37 (7th Cir. 2014). In other words, the complaint

must     state      “the     identity         of   the     person         making   the

misrepresentation,         the        time,    place,     and   content       of   the

misrepresentation, and the method by which the misrepresentation

was communicated to the plaintiff.”                 U.S. ex rel. Grenadyor v.

Ukrainian Vill. Pharmacy, Inc., 772 F.3d 1102, 1106 (7th Cir. 2014)

(internal quotation marks and citation omitted).

       Rule 9(b) has three main purposes: (1) to protect defendants’

reputation from harm; (2) to minimize “strike suits” and “fishing

expeditions”; and (3) to provide adequate notice of the claim to

defendants. Vicom, Inc. v. Harbridge Merchant Servs., Inc., 20

F.3d 771, 776 (7th Cir. 1994) (citation omitted); see also Pirelli

Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co.,

631 F.3d 436, 441 (7th Cir. 2011) (“As one district court has

noted, the particularity requirement of Rule 9(b) is designed to

discourage   a   ‘sue      first,      ask    questions    later’    philosophy.”).

Moreover, complying with Rule 9(b) is especially important in FCA

cases involving multiple defendants. “Where there are allegations

of a fraudulent scheme with more than one defendant, the complaint

should inform each defendant of the specific fraudulent acts that

constitute    the    basis       of    the    action    against     the    particular


                                         - 5 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 6 of 28 PageID #:1231



defendant.” Balabanos v. N. Am. Inv. Group, Ltd., 708 F. Supp.

1488, 1493 (N.D. Ill. 1988) (citations omitted).

                           A.   The False Claims Act

       The FCA imposes civil liability for a series of actions under

31 U.S.C. § 3729(a)(1).         Hubert brings three separate claims under

the    FCA:   § 3729(a)(1)(A),      (B),   and    (C).    Section 3729(a)(1)(A)

prohibits “knowingly present[ing], or caus[ing] to be presented,

a false or fraudulent claim for payment or approval” by the

Government.     31     U.S.C.     § 3729(a)(1)(A).        Section 3729(a)(1)(B)

prohibits “knowingly mak[ing], us[ing], or caus[ing] to be made or

used, a false record or statement material to a false or fraudulent

claim” to the Government. 31 U.S.C. § 3729(a)(1)(B). To plead

adequately a violation of either, Hubert must allege that (1)

Defendants made a statement in order to receive money from the

Government; (2) the statement was false; and (3) Defendants knew

the    statement     was   false.   U.S.   ex    rel.    Yannacopoulos   v.   Gen.

Dynamics, 652 F.3d 818, 822 (7th Cir. 2011); see also Grenadyor,

772 F.3d at 1105 (Defendants “must know the claim is false.”

(citing U.S. ex rel. Gross v. AIDS Res. Alliance-Chicago, 415 F.3d

601,    604   (7th     Cir.     2005))).   Finally,       section 3729(a)(1)(C)




                                      - 6 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 7 of 28 PageID #:1232



prohibits conspiring with others to commit either of the above

violations. 31 U.S.C. § 3729(a)(1)(C).

     Stated broadly, Defendants—the Board and the Vendors—argue

that the allegations in Hubert’s Complaint are not sufficiently

particular under Rule 9(b) and fail to state claims for which

relief may be granted under Rule 12(b)(6).

        1.    Rule 9(b): the Who, What, Where, When, and How

     As a preliminary matter, the Court notes that Hubert brings

this action based on personal knowledge—“as to himself and his own

acts.” (Compl. ¶ 6.) Absent from his current (third) Complaint but

provided for in his Second Amended Complaint was language that

anything else asserted outside of his personal knowledge was

asserted “upon information and belief.” (Pl.’s Second. Am. Compl.

¶ 5, Dkt. No. 53.) Whether this remains true is unclear since

Hubert reasserts the same allegations—this time, in more detail—

but omits any indication of how he derived such allegations other

than from his personal knowledge. Generally, allegations based on

information    and   belief   are   insufficient      to   meet   Rule   9(b)’s

particularity requirement. Pirelli, 631 F.3d at 443 (citation

omitted). But an exception applies if Hubert can show that (1) the

facts constituting fraud are not accessible to him, and (2) he

provides grounds for his suspicion. Grenadyor, 772 F.3d at 1108.




                                    - 7 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 8 of 28 PageID #:1233



       As to the first prong, Hubert argues that Defendants are in

control of the documents needed to support his claims. These

documents include:

       monthly vendor-specific GPS reports; monthly driver
       payroll records of each vendor, Illinois Department of
       Transportation Safety Lane inspection reports for every
       vendor Defendant bus; monthly Edulog run and route
       details allegedly run by each vendor Defendant; dozens
       of reversed and manipulated run map illustrations in
       Edulog; and the Board’s bus routing and planning
       software

(Pl.’s Resp. to Defs.’ Mot. to Dismiss 8-9, Dkt. No. 141.)               Hubert

relies on Corley v. Rosewood Care Center, Inc., 142 F.3d 1041,

1051    (7th   Cir.   1998),   which    found    “that    the   particularity

requirement of Rule 9(b) must be relaxed where the plaintiff lacks

access to all facts necessary to detail [his] claim.” In sum,

Hubert argues that he cannot sufficiently allege the particulars

of the alleged fraud without conducting discovery first.

       The Court disagrees. First, Hubert was not some low-level

employee or outside competitor. For over two years, he served as

Director of Transportation Operations for STS, a high enough

position for Hubert to access some, if not all, of the relevant

information needed to show with sufficient particularity that

there indeed existed a scheme to defraud the Government. (Compl.

¶ 6.)    Second, there is nothing to suggest that during that time,

Hubert was unable to obtain any of the documents recited above.

                                    - 8 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 9 of 28 PageID #:1234



Therefore,   he   is   required     to   plead    his   FCA   claims    “at   an

individualized transaction level.” U.S. ex rel. Fowler v. Caremark

RX, L.L.C., 496 F.3d 730, 742 (7th Cir. 2007), overruled on other

grounds by Glaser v. Wound Care Consultants, Inc., 570 F.3d 907

(7th Cir. 2009); see also Singer v. Progressive Care, SC, 202 F.

Supp. 3d 815, 826-27 (N.D. Ill. 2016) (finding that the plaintiff

must plead his claims with particularity at an individualized

transaction level because the plaintiff served as the defendant’s

COO during the relevant time period and was in a position to obtain

the relevant records for his FCA claims). Accordingly, Hubert’s

argument fails. If he cannot allege sufficient and particular facts

giving rise to his FCA claims, even after having maintained his

Director position with STS, then he pleads himself out of Court.

     To meet the particularity requirement, Hubert must plead “who

agreed with whom, how they agreed, how they decided to file a false

claim, who made the alleged misrepresentation, who filed the

allegedly false claim, the method by which it was filed, and how

much the payment was for.” U.S. ex rel. Walner v. NorthShore Univ.

Healthsystem, 660 F. Supp. 2d 891, 898 (N.D. Ill. 2009). As earlier

described, Hubert must plead the Who, What, When, Where, and How.

Camasta, 761 F.3d at 736-37.

     The Court turns first to the Who. Hubert fails to mention

either an individual within one of the Vendors that submitted the


                                    - 9 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 10 of 28 PageID #:1235



alleged fraudulent invoices or an individual within the Board that

ultimately submitted the alleged fraudulent claims to Medicaid.

The Complaint refers generally to the Vendors and vaguely to

“agents and/or employees of the Board” but fails to specify whom.

(Compl. ¶ 37.) In doing so, the Complaint broadly implicates the

entirety of the Board and the Vendors in the scheme, which is

insufficient under Rule 9(b). See, e.g., Cincinnati Life Ins. Co.

v. Beyrer, 722 F.3d 939, 950 (7th Cir. 2013) (affirming dismissal

because the plaintiff failed to identify who specifically made the

fraudulent        representation    and    that     the    plaintiff’s     “and/or

formulations obscure identifications of the relevant parties”);

see also U.S. ex rel. Grenadyor v. Ukrainian Vill. Pharm., Inc.,

895 F. Supp. 2d 872, 879 (N.D. Ill. 2012) (holding that the “ultra-

vague ‘PharmaLife’”—a series of pharmacies owned and controlled by

the defendants—did not satisfy the Who requirement), aff’d in part

and rev’d in part on other grounds, 772 F.3d 1102 (7th Cir. 2014).

       As   for    the   What,   Hubert     fails    to    discuss   the   actual

reimbursement requests from the Board to Medicaid. Grenadyor, 772

F.3d   at   1107.     Instead,     he   focuses     on    the   Vendors’   alleged

misrepresentations in the invoices they submitted to the Board and

on an alleged bid-rigging scheme. The Complaint thus fails to show

with particularity the falsity of the requests for reimbursement

themselves, which serves as the sine qua non of an FCA claim. Mason


                                        - 10 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 11 of 28 PageID #:1236



v. Medline Indus., Inc., No. 07 C 5615, 2009 WL 1438096, at *4

(N.D. Ill. May 22, 2009). The Complaint is silent as to: what

services were provided by which Vendors; what certifications the

Board made in response to the Vendors’ requests; what amount the

Board received from Medicaid; what amount the Board paid to the

Vendors upon receipt of the Medicaid funds; and so forth. Hubert

cannot “merely . . . describe a private scheme in detail but then

. . . allege simply and without any stated reason for his belief

that claims requesting illegal payments must have been submitted,

were   likely   submitted     or   should    have   been   submitted     to   the

Government.” U.S. ex rel. Quinn. v. Omnicare Inc., 382 F.3d 432,

440    (3rd   Cir.   2004)   (internal      quotation   marks    and   citation

omitted); see also Fowler, 496 F.3d at 741-42 (finding that the

plaintiffs did “not present any evidence at an individualized

transaction level to demonstrate” fraudulent retention of federal

refunds); U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d

374, 378 (7th Cir. 2003) (“Some [allegations] come close[ ] to

specific allegations of deceit but [the plaintiffs] fail to link

them to any claim for payment.”).

       The Where, When, and How are also unclear. Is Hubert referring

to the claims submitted to Medicaid during his two-year stint as

Director? If not, what is the period of time for which the alleged

false claims were submitted to the Government? How often, when,


                                    - 11 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 12 of 28 PageID #:1237



and where were they submitted? See Walner, 660 F. Supp. 2d at 897-

98 (affirming dismissal of FCA claims for defects in the complaint,

including plaintiff’s failure to identify “where and when the

allegedly false claim was made”). At the outset, Hubert’s Complaint

raises more questions than it answers. He fails to plead with

particularity as required by Rule 9(b). The Court will discuss

that failing in greater detail below.

                   2.   Counts I and II: FCA Fraud Claims

      Generally, Defendants contend that dismissal is warranted

under 12(b)(6) because Hubert fails to plead adequately (1) that

Defendants acted “knowingly”; (2) that the reimbursement claims

were false; and (3) that the false claims were material to the

Government’s reimbursement. While Defendants also raise several

other objections, the Court finds each of these three dispositive

and   need   not    venture   further   in   reaching     its   decision.    See

Universal Health Servs., Inc. v. U.S. ex rel. Escobar, 136 S. Ct.

1989, 2002 (2016) (suggesting that “concerns about fair notice and

open-ended liability [in FCA cases] can be effectively addressed

through strict enforcement of the Act’s materiality and scienter

requirements” (internal quotation marks and citation omitted)).

      Finally, the Court notes that Defendants’ objections often

rest upon purported inconsistencies between the Complaint and the

exhibits attached to it. Not all of the inconsistencies that


                                    - 12 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 13 of 28 PageID #:1238



Defendants point out are material. But where they are, the Court

recognizes the appropriate standard: “Where an exhibit and the

complaint conflict, the exhibit typically controls.” Forrest v.

Universal Sav. Bank, F.A., 507 F.3d 540, 542 (7th Cir. 2005)

(citation omitted). Moreover, “[a] court is not bound by the

party’s   characterization      of    an   exhibit   and   may   independently

examine   and   form   its   own     opinions   about   the   document.”     Id.

(citation omitted).

                                a.    Knowledge

     To prevail on his FCA claim, Hubert must show that the Board

and the Vendors each acted “knowingly” as to the falsity of the

statement in dispute. Yannacopoulos, 652 F.3d at 822. A person

acts “knowingly” if he or she “(1) has actual knowledge of the

information; (2) acts in deliberate ignorance of the truth or

falsity of the information; or (3) acts in reckless disregard of

the truth or falsity of the information, and no proof of specific

intent to defraud is required.” 31 U.S.C. § 3729(b).

     In his Complaint, Hubert alleges that the Board “knowingly

acquiesced to artificially inflated prices by awarding contracts

based on prices it knew to be anti-competitively high and based on

collusion, then submitted reimbursement claims to the Government

using pricing it knew to be false and anti-competitively high.”

(Compl. ¶ 77.) As for the Vendors, Hubert generally alleges that


                                     - 13 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 14 of 28 PageID #:1239



they “have been knowingly submitting false claims for payment for

services not rendered[.]” (Compl. ¶ 37.) The Board and the Vendors

will be discussed separately.

                                     i.      The Board

      Hubert supports his claim that the Board acted “knowingly” by

detailing a conversation he had with two representatives of the

Vendor   Sunrise        Transportation         Inc.    In     that   conversation,   the

representatives allegedly informed Hubert that the Board “tried to

pit” the Vendors against each other “and the Vendors were not going

to let that happen.” (Compl. ¶ 50.) Instead, the Vendors decided

to   meet   with    each       other    to     agree    upon    pricing    for   service

contracts. (Compl. ¶ 50.) Upon discovering that the Vendors were

colluding    on     price      for     their    services,       Hubert    reported   the

conversation to Transportation Department Executive Director Paul

Osland (“Osland”). (Compl. ¶ 50.) In response, however, Osland

opted not to investigate the matter. (Compl. ¶ 80.) Rather, Osland

told Hubert that “if we disqualified every vendor that stole from

CPS over the last five years, we wouldn’t have any vendors left.”

(Id.)    Based     on    the    conversations          with    Osland    and   Sunrise’s

representatives, Hubert claims the Board knew that the invoices

were false and relied on them anyway to submit reimbursement

requests to the Government.




                                          - 14 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 15 of 28 PageID #:1240



     The Board does not deny the foregoing facts, but nevertheless

contends that the requisite scienter requirement has not been met.

It argues that Hubert asserts inconsistent factual allegations

about the Board’s knowledge which warrant dismissal. First, Hubert

alleges that the Vendors concealed certain information from the

Board; for example, the Vendors’ internal bus routes from the

Board’s GPS tracking systems. (Compl. ¶ 57, 60, 63, 66, 69.)

Second, Hubert alleges that the Vendors developed and maintained

internal bus routes different from the Board’s pre-determined

routes, and they did so “without notifying the Board.” (Compl.

¶¶ 66-68.) Finally, the Complaint provides that the Vendors could

use editing software “to manipulate the Board’s own internal route

information.”     (Compl.     ¶ 69.)    The    Board       argues   that   these

allegations demonstrate that it could not have acted knowingly

since it would have been unaware if and when the Vendors were

submitting fraudulent invoices based on inflated ridership and

route information.

     Moreover, the Board contends that the exhibits attached to

the Complaint bolster their argument. The Board asserts that

whenever   it   discovered     ridership      or   route    discrepancies,     it

immediately rectified them, and Hubert has failed to identify one

instance where rectification did not occur upon discovering such

discrepancies.     In   his   response,     Hubert     makes   no   attempt    to


                                    - 15 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 16 of 28 PageID #:1241



reconcile any of the alleged inconsistencies, let alone provide

support other than reasserting what has already been stated in his

Complaint.

     The Court notes that the aforementioned inconsistencies do,

in fact, exist in the Complaint. With that said, perhaps it is

still plausible that the Board knew that the Vendors colluded on

price; however, that is beside the point. Hubert must show that

the Board knew that the specific invoices, submitted by the Vendors

and relied on by the Board for reimbursement, were false. Because

Hubert presents inconsistent facts as to this specific point, he

has failed to adequately plead that the Board acted “knowingly.”

See Tamayo v. Blagojevich, 526 F.3d 1074, 1086 (7th Cir. 2008)

(reiterating that “our pleading rules do not tolerate factual

inconsistencies in a complaint”).

     Hubert’s allegations are equally insufficient to show that

the Board acted with deliberate ignorance or reckless disregard

for the truth. To establish either, Hubert must show that the Board

acted with aggravated gross negligence. U.S. v. King-Vassel, 728

F.3d 707, 712-13 (7th Cir. 2013). Despite Hubert’s conversation

with Osland, the Board’s ongoing efforts to detect fraud and

rectify inaccuracies belie any deliberate ignorance or reckless

disregard.     For    example,     as   mentioned      earlier,     the    Board

implemented GPS tracking of the Vendors’ buses. According to the


                                    - 16 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 17 of 28 PageID #:1242



Complaint:    “Functioning       GPS    trackers    would     make     all    of   [the

Vendors’] vehicles trackable and the mileage ultimately billed to

the Board verifiable. This would impede the Vendors’ efforts to

overbill the Board.” (Compl. ¶ 62.) The fact that Hubert informed

Osland that the Vendors were acting in a way that would take

advantage of the Board does not undercut such efforts. Throughout

the Complaint, Hubert repeatedly refers to such efforts, which

include     the   Board        managing,       controlling,      and      minimizing

efficiencies,     such    as    imposing     liquidated      damages,        upgrading

tracking systems, improving internal processes, and conducting on-

site audits. (See Compl. ¶¶ 62-63, 67-68, 74, 86; Exs. C, D, E, G,

I to Compl.) As such, Hubert fails to show that the Board acted

with deliberate ignorance or reckless disregard for the truth.

                                ii.    The Vendors

       In addition to the conversation Hubert had with Osland and

Sunrise’s    representatives,         Hubert    alleges   that      the   individual

Vendor bids in the 2013 Request for Proposal (“RFP”)—the process

for   awarding    contracts      to    the   Vendors   for    bus    services—were

“remarkable.”     (Compl.      ¶ 45.)    Apparently,      eleven     Vendors,      all

members of the Contractors’ Association (“CA”)—Alltown, A.M. Bus,

Ammons, Caravan, Falcon, First Student, Illinois Central, Illinois

Student, Latino Express, R.D. Bus, Sunrise, and United Quick—

“included an identical 22-mile minimum mileage component in each


                                       - 17 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 18 of 28 PageID #:1243



of their opening bids,” which was “not called for.” (Compl. ¶ 51.)

Ten of these members, plus Ransom—another CA member—also submitted

bids for first route rates within $17 of one another, all of which

were above the alleged fair market price of $212:

               •   Alltown:                $294
               •   A.M. Bus:               $289
               •   Ammons:                 $277
               •   Caravan:                $289
               •   Falcon:                 $289
               •   Illinois Student:       $288
               •   Latino Express:         $288
               •   Ransom:                 $285
               •   R.D. Bus:               $291
               •   Sunrise:                $291
               •   First Student:          $285

(Compl. ¶ 52.) Hubert argues that this information is sufficient

to demonstrate that the Vendors colluded on price and knowingly

submitted false claims to the Board based on that pricing. He

further supports his allegations with several examples of alleged

bus services that never took place and alleged inaccurate ridership

data contained in certain invoices. (See generally Compl.)

     What the Complaint fails to state, however, are any specific

facts    demonstrating      what     occurred     at    the    individualized

transactional level for each Vendor.            See U.S. ex rel. Berkowitz

v. Automation Aids, Inc., 896 F.3d 834, 841 (7th Cir. 2018). Hubert

mentions no employee, agent, or representative of a Vendor that

knew or should have known of such inaccuracies contained in any of


                                    - 18 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 19 of 28 PageID #:1244



the invoices. And as was the case with the Board, the information

he does present proves to be inconsistent. For example, Hubert

provides five paragraphs about Chicago School Transit (“CST”) that

rely   on   Exhibit   D   and   Exhibit    L   to   assert   that    CST   acted

fraudulently. (Compl. ¶ 238-42.)          Hubert alleges that in thirteen

instances,    CST   intentionally      misidentified     route    information,

which rendered the GPS tracking invisible and it impossible for

the Board to verify if the bus run had occurred. Yet, as the email

thread in Exhibit D demonstrates, these same routes are, in fact,

not hidden. Instead, the Board intended to penalize CST under the

contract for “invalid route inputs.” (Ex. D to Compl.) Hubert

additionally alleges that CST billed the Board for work that it

did not perform. But this allegation is contradicted by Exhibit L,

which shows that the work was indeed performed (e.g., Hubert

alleges that CST’s bus #CH464 never completed its run (Compl.

¶ 241), but Exhibit L provides that #CH464 performed route ID 1221,

specifying that it arrived at Bowen High School at 7:36.55 a.m.

and departed at 7:40.45 (Ex. L to Compl.)). In this instance,

Hubert diminishes his allegations by referring to documents that

directly contradict those allegations. Forrest, 507 F.3d at 542.

Other Vendors similarly pointed to factual inconsistencies between

the Complaint and the attached exhibits as applied against them

individually. (See e.g., Ill. Student Trans. Mot. to Dismiss, Dkt.


                                    - 19 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 20 of 28 PageID #:1245



No. 115; First Student Mot. to Dismiss, Dkt. No. 119; Falcon Trans.

Mot. to Dismiss, Dkt. No. 121; Alltown Bus Serv. Mot. to Dismiss,

Dkt. No. 123; Latino Express & United Quick’s Mot. to Dismiss,

Dkt. No. 124; A.M. Bus Comp. Mot. to Dismiss, Dkt. No. 132.)

       Also absent from the Complaint is whether Hubert ever informed

any of the Vendors that they were submitting inaccuracies and, if

so, whether the Vendors nevertheless continued to do so. At most,

Hubert’s      allegations     claim   that   the    individual   Vendors    made

mistakes or were negligent with the information they provided in

the invoices. And even that claim has been contradicted by the

exhibits provided. As such, Hubert’s allegations are insufficient

to infer fraud under the FCA. Berkowitz, 896 F.3d at 842 (citing

Fowler, 496 F.3d at 742 (noting that “‘innocent’ mistakes or

negligence      are    not    actionable”        under   the   FCA   (citations

omitted))); see also Yannacopoulos, 652 F.3d at 832 (emphasizing

that    the    FCA    “does   not     penalize     all   factually   inaccurate

statements, but only those statements made with knowledge of their

falsity”). The FCA is not “‘an all-purpose antifraud statute’ . . .

or a vehicle for punishing garden-variety breaches of contract or

regulatory violations.” Universal Health, 136 S. Ct. at 2003.

Moreover, “[a]ny allegation that lumps all defendants together and

is bereft of any detail about who did what fraudulent activity

necessarily fails to satisfy Rule 9(b).” U.S. ex rel. Ailabouni v.


                                      - 20 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 21 of 28 PageID #:1246



Adv. Health & Hosps. Corp., No. 13-CV-1826, 2017 WL 4310640, at *7

(N.D. Ill. Sept. 28, 2017) (internal quotation marks and citation

omitted). Without more regarding the particularities of the fraud

scheme, Hubert fails to plead that any individual Vendor acted

“knowingly.”

                      b.   False Misrepresentations

     Hubert’s falsehood allegations fare no better. “The sine qua

non of a[n FCA] violation is the submission of a fraudulent claim.”

Mason, 2009 WL 1438096, at *4 (citation omitted). A relator cannot

merely “describe a private scheme in detail but then . . . allege

simply and without any stated reason for his belief that claims

requesting illegal payments must have been submitted, were likely

submitted or should have been submitted to the Government.” U.S.

ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1311 (11th

Cir. 2002).

     Hubert alleges that the Vendors submitted false invoices to

the Board for bus services that were based on fixed prices and

that requested reimbursement for “ghost riders” or “ghost buses.”

(Compl. ¶ 4.) Despite detailing why Hubert believes the prices

were fixed and providing some statistics for false or inflated

ridership      (which,     as     demonstrated       above,     have     proven

inconsistent), Hubert fails to identify or plausibly explain why

any single reimbursement request from the Board to Medicaid was


                                    - 21 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 22 of 28 PageID #:1247



false. The reimbursement request to the Government itself is the

crux of the FCA claim, and yet, the falsity of those specific

requests is wholly unclear here. Of the many invoices submitted to

the Board, which contained false information? Of the information

presented in those invoices, what did or did not constitute false

information? Of that false information, what was knowingly used by

the Board in its submission of claims for reimbursement? What is

the relationship between the alleged price fixing of the Vendors’

services, the Board’s claims submitted to Medicaid, and the Board’s

ultimate    payment    to    the    Vendors    through   reimbursement      from

Medicaid? The answers to these questions remain unclear.

       As for his bid-rigging theory, Hubert relies on: (1) the

Sunrise representatives’ statements; and (2) the Vendors’ “opening

bids” that provided contract prices allegedly well above fair

market value, within $17 of each other, and which each presented

an exact 22-mile minimum for bus routes. (Compl. ¶¶ 51-53.) Hubert

contends that fifteen of the seventeen named Vendors were members

of the Contractors’ Association, which “met regularly leading up

to and during the 2013 RFP to discuss and agree upon pricing.”

(Compl.    ¶ 48.)   Hubert   also    asserts    that   the   other   two   named

Vendors, not members of the Association—Chicago School Transit,

Inc. and First Student, Inc.—must have partaken in the bid-rigging

scheme because of the similarities presented in their bids. (Compl.


                                     - 22 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 23 of 28 PageID #:1248



¶¶ 48, 93-242.) The foregoing observations led Hubert to believe

that   Defendants,    all   together,      engaged   in   price     fixing.   His

inference is a leap greater than Rule 9(b) permits.

       During the 2013 RFP, the Board allegedly provided pricing

“targets” to the Vendors. (Compl. ¶ 54.) Absent from the Complaint,

however, are what these “targets” were and how they compared with

the opening bids. That information would determine whether the

Vendors in fact exceeded the “target,” which, in turn, might

provide additional insight as to whether a scheme to defraud the

Government took place. Nevertheless, there is no showing whether

the bids were above, below, or at the target range, which undercuts

an inference that the bid process unfairly raised rates. See, e.g.,

Presser, 836 F.3d at 779-80 (affirming dismissal of FCA claims for

“fail[ing]    to   put   the   defendant’s     alleged    activity     into   its

relevant     context,”   noting     that    “the   data   presented     in    the

complaint, untethered as they are, cannot corroborate a fraud

because    their    free-floating      nature      stymies    any    meaningful

understanding of what the numbers mean” (international quotation

marks and citation omitted)). Such an omission undermines the

alleged falsity of the invoices given to the Board and the claims

submitted by the Board to Medicaid for reimbursement. As such, the

alleged falsity is too far a stretch to withstand dismissal.

                               c.   Materiality


                                    - 23 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 24 of 28 PageID #:1249



     Even if this Court had concluded Hubert plausibly alleged

that the invoices at issue were false and that Defendants knew the

invoices were false, the question would remain whether the invoices

were material to the Government’s decision to pay.

     Under the FCA, materiality means “having a natural tendency

to influence, or be capable of influencing the payment” by the

Government. 31 U.S.C. § 2719(b)(4). “Under any understanding of

the concept, materiality looks to the effect on the likely or

actual      behavior      of     the      recipient        of     the     alleged

misrepresentation.” Escobar, 136 S. Ct. at 2004 n.6. “Not every

breach   of   contract   or    regulation    is    material,      and   ‘minor    or

insubstantial’ noncompliance never is.” U.S. ex rel. Kietzman v.

Bethany Cir. of King’s Daughters of Madison, 305 F. Supp. 3d 964,

977 (S.D. Ind. 2018) (quoting Escobar, 136 S. Ct. at 2003). To be

material,     the   Government     must     have    made    the     payment      for

reimbursement “as a result of the defendant’s alleged misconduct.”

U.S. ex rel. Ge v. Takeda Pharm. Co. Ltd., 737 F.3d 116, 124 (1st

Cir. 2013).

     Absent from the Complaint is any mention of materiality.

Notwithstanding the lack of pleading, Hubert argues in his response

that the “Government[ ] would not have paid the claims to CPS had

they been aware of the reimbursement scheme.” (Pl.’s Resp. to

Defs.’ Mot. to Dismiss 13.) Moreover, he claims that “STS received


                                    - 24 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 25 of 28 PageID #:1250



$130 million per year in block grants and Medicaid from the

Government[ ] for transporting Special Need students” and he “has

identified over 1,000 non-riders which were used by the Board to

justify billing for more buses than were needed[.]” (Id.) Hubert’s

argument misses the mark.

     First, as explained above, the Court notes that some of the

numbers Hubert provides are inaccurate. Even if such numbers were

accurate,    it    is   not   so   clear   that   they    would   give   rise   to

materiality. Mistakes in ridership data are inevitable, especially

when the Board is accounting for dozens of bus vendors, hundreds

of school buses and bus routes, and thousands of students for which

bus services are provided. Second, the fact that STS received $130

million insinuates nothing other than that Defendants and the

Government        maintain     a    relationship         based    on     Medicaid

reimbursements. Without more, Hubert fails to allege materiality.

See Kietzman, 305 F. Supp. 3d at 977 (finding that the plaintiff

failed to plead materiality because “[n]o facts [were] alleged as

to what types of claims the government usually did or did not pay,

nor as to what the government’s compliance priorities were, nor as

to the degree of severity of the [defendant’s] alleged breaches of

regulation”).

     In sum, Hubert has not pled with the requisite particularity

that any of the alleged violations were so material that the


                                     - 25 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 26 of 28 PageID #:1251



Government would refuse payment were it aware of the violation.

Escobar, 136 S. Ct. at 2004. Hubert does not meet the strict

materiality showing required to state a claim under the FCA.

Accordingly, Counts I and II and dismissed.

                  3.   Count III: FCA Conspiracy Claim

     Defendants further contend that Hubert fails to state a claim

for conspiracy under the FCA. “The Seventh Circuit has held that

general   civil    conspiracy       principles    apply     to   FCA   conspiracy

claims.” Singer, 202 F. Supp. 3d at 827. To plead conspiracy,

Hubert must allege two elements: (1) that Defendants “had an

agreement, combination, or conspiracy to defraud the [G]overnment

by getting a false or fraudulent claim allowed or paid;” and (2)

Defendants did so “for the purpose of obtaining or aiding to obtain

payment from the [G]overnment or approval of a claim against the

[G]overnment.”     Walner,    660    F.   Supp.   2d   at   895-96     (citations

omitted). “Put differently, an actionable FCA conspiracy exists

only where at least one of the alleged co-conspirators actually

committed an FCA violation.” U.S. ex rel. Rockey v. Ear Inst. of

Chi., LLC, 92 F. Supp. 3d 804, 826 (N.D. Ill. 2015) (citation

omitted).

     Here, because Hubert has not sufficiently alleged an FCA

violation in Counts I and II, he fails to show any injury resulting

from a conspiracy to defraud the Government. Kietzman, 305 F. Supp.


                                     - 26 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 27 of 28 PageID #:1252



3d at 980; Rockey, 92 F. Supp. 3d at 826. His conspiracy claim is

thus doomed. Accordingly, Count III is dismissed.

                 B.    Counts IV and V: IFCA Fraud Claims

       Hubert’s Illinois FCA claims—Counts IV and V—fail for the

same   reasons    as   the   federal   FCA   claims,   provided     above.   The

Illinois FCA is an antifraud statute modeled after the FCA. State

ex rel. Beeler, Schad & Diamond, P.C. v. Burlington Coat Factory

Warehouse Corp., 860 N.E.2d 423, 425-26 (Ill. App. 2006). “[C]ourts

generally apply the same pleading standard for both federal and

state FCA claims.” U.S. ex rel. Baum v. Triad Isotopes, Inc., 104

F. Supp. 3d 901, 912-913 (N.D. Ill. 2015); see also Ritacca v.

Storz Med., A.G., 298 F.R.D. 566, 569 (N.D. Ill. 2014) (“Fraud

claims based on state law . . . re subject to the heightened

pleading standard of Rule 9(b) when brought in federal court.”).

Accordingly, for the reasons stated herein, Counts IV and V are

also dismissed.

                             C.   Leave to Amend

       As a final note, the Court considers whether Hubert can file

leave to amend.         “Rule 15(a) says that a party may amend its

complaint once as a matter of course. After that, leave to amend

depends on persuading the judge that an amendment would solve

outstanding      problems    without   causing    undue    prejudice    to   the

adversaries.” Bank of Am., N.A. v. Knight, 725 F.3d 815, 819 (7th


                                    - 27 -
 Case: 1:16-cv-04336 Document #: 154 Filed: 11/29/18 Page 28 of 28 PageID #:1253



Cir. 2013). Hubert has attempted four times to amend his complaint

to meet the particularity requirements of Rule 9(b). This Court

has made clear that he will be permitted no further amendments.

(See Dkt. No. 98.) Accordingly, Counts I-V, which comprise the

entirety of this case, are dismissed with prejudice.

                              III.    CONCLUSION

     For the foregoing reasons, Defendants’ Motions to Dismiss

(Dkt. Nos. 113, 115, 116, 117, 119, 121, 123, 124, 126, 132) are

granted, and Hubert’s Complaint (Dkt. No. 99) is dismissed with

prejudice.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 11/29/2018




                                     - 28 -
